Case 1:18-cv-01922-WJM-NYW Document 70 Filed 08/14/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-01922-WJM-NYW

  UNITED CANNABIS CORPORATION,

         Plaintiff,

  v.

  PURE HEMP COLLECTIVE INC.,

         Defendant.

                                        MINUTE ORDER

  Entered By Magistrate Judge Nina Y. Wang

         This matter is before the court pursuant to the Parties’ telephonic request for an informal
  discovery conference (“Discovery Conference”).

         Accordingly, IT IS ORDERED that a Discovery Conference is set for August 21, 2019
  at 10:30 a.m.

          1.     Counsel shall initiate a phone call between themselves prior to calling Chambers
  at (303) 335-2600 at the designated time;

         2.       Counsel shall submit to Chambers any written materials which they wish to
  discuss at the Discovery Conference;

         3.      To the extent the dispute involves written discovery, the Parties shall complete
  and submit the written discovery dispute chart in the following example form, with the most
  persuasive authority included:

  Issue                            Moving Party’s Position          Opposing Party’s Position
  Interrogatory No. 1              Overly     broad   contention    Contention interrogatory is the
                                   interrogatory.   Witt v. GC      appropriate vehicle and is less
                                   Servs. Ltd. Partnership, 307     burdensome than a Rule
                                   F.R.D. 551, 561-562 (D. Colo.    30(b)(6) deposition on this
                                   2014).                           topic. Teashot LLC v. Green
                                                                    Mountain Coffee Roasters,
                                                                    Inc., No. 12-cv-0189-WJM-
                                                                    KLM, 2014 WL 485876, at *7
                                                                    (D. Colo. Feb. 6, 2014).
Case 1:18-cv-01922-WJM-NYW Document 70 Filed 08/14/19 USDC Colorado Page 2 of 2




          4.      If the dispute does not involve written discovery, or if the parties find the above
  chart unhelpful or inappropriate given the substance of their dispute, then the parties are directed
  to submit a joint status report that clearly and succinctly outlines (1) the object of the dispute,
  (2) the parties’ positions thereon, (3) the authority supporting the parties’ positions, and (4) a
  brief summary of the parties’ good faith attempts to resolve the matter before seeking court
  intervention. The joint status report, like the dispute chart discussed above, should not be posted
  on the court’s docket but should be directly emailed to chambers.

         5.      Counsel shall submit, if appropriate, the chart or joint status report and any
  written materials to Wang_Chambers@cod.uscourts.gov on or before August 19, 2019 at 5:00
  p.m.



  DATED: August 14, 2019
